Review is ordered on the court's own motion. The issue to be briefed and argued is limited to the following issue: Did Montgomery v. Louisiana (2016) 577 U.S. ----, 136 S.Ct. 718, 193 L.Ed.2d 599, clarify that Miller v. Alabama (2012) 567 U.S. ----, 132 S.Ct. 2455, 183 L.Ed.2d 407 (Miller ) bans a sentence of life without the possibility of parole on a specific class of juvenile offenders whose crimes reflect the transient immaturity of youth, thereby requiring that trial courts determine that the crime reflects "irreparable corruption resulting in permanent incorrigibility" before imposing life without parole, or does a trial court comply with the constitutional mandates of Miller by giving due consideration to the offender's youth and attendant circumstances in exercising its sentencing discretion under Penal Code section 190.5, subdivision (b) ? For the purposes of briefing and oral argument, the People are deemed the petitioner in this court. (Cal. Rules of Court, rule 8.520(a)(6).)